Citation Nr: 1803491	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel







INTRODUCTION

The Appellant served on active duty from September 1984 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

The Appellant's asthma condition was not caused or aggravated by his active duty. 


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met. 38 U.S.C. §§ 101, 1101, 1131, 1132, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) unless "veteran" status is attained during those periods. See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who only has ACDUTRA service and who is not otherwise a "veteran." Id.  Accordingly, VA does not have the burden of rebutting the presumption with the high evidentiary standard of clear and unmistakable evidence. See Smith v. Shinseki, 24 Vet. App. 40 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Appellant has submitted evidence of a current diagnosis of asthma. See April 2014 Third Party Correspondence.  Accordingly, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

The evidence also demonstrates the second element of service connection.  The Appellant's service treatment records (STRs) contain numerous treatment records for asthma and bronchitis during his ACDUTRA service. See May 2014 STRs, pp. 4, 6-11, 13, 18, 19, 38.  Accordingly, the Board finds that the second element of service connection is established. See Holton, 557 F.3d at 1366. 

However, the evidence preponderates against a finding of a nexus between the Appellant's in-service injuries and his current asthma condition.  The Appellant contends that his asthma onset during ACDUTRA, but the most probative evidence demonstrates that the condition likely pre-existed his service.  

In May 1984, the Appellant underwent his entrance examination in which his lungs and chest were marked "normal." May 2014 STRs, p. 38.  However, there is no indication that any chest x-rays or other laboratory tests were conducted at this examination, and the Appellant reported taking cough medicine on the concurrent Report of Medical History.  Shortly after enlistment in September 1984, the Appellant was seen for shortness of breath. Id., p. 3.  He denied a history of asthma and hay fever at this time.  He was subsequently seen in October 1984 for asthma which was noted as existing prior to service (or "EPTS"). Id. at p. 4.  In an undated treatment record, the Appellant was seen for bronchitis with a history of asthma in past and referred for a pulmonary consult. Id. at p. 6.  The Appellant was seen once again in early November 1984 for bronchitis and this treatment note reflects a history of asthma "since 8 years old." Id. at p. 9.  In a different note from early November 1984, it appears that the Appellant was evaluated in mid-October 1984 for symptomatic sequelae for left pneumothorax (which occurred when the Appellant was a child) and it was noted that the Appellant once again reported that had a history of asthma all his life that he treated it with Primatene Mist. Id. at p. 11.  The Appellant also reported changes in his asthma condition with the weather, and symptomatic sinus congestion. Id.  In the November 1984 document in which the Appellant was recommended for separation, the physician noted the Appellant's lifelong history of asthma and the use of over-the-counter medicines (including Primatene Mist) to treat his condition. Id. at p. 13.  

The Board acknowledges the December 1984 note from the Appellant's private physician which noted that the Appellant had been a patient since 1977 and was never treated for asthma. July 2012 Third Party Correspondence.  However, this statement alone does not establish that the Appellant did not have asthma prior to his enlistment nor does it demonstrate that the Appellant's asthma was caused by his service.  Similarly, the Appellant's parents also submitted statements in which they maintain that the Appellant never had asthma prior to his active duty. See June 2011 Buddy Statement (2).  The Board recognizes that, as noted in the September 2011 and October 2016 VA Examinations, Primatene Mist, which is no longer available, was available as an over-the-counter asthma medication. See September 2011 VA Examination, p. 22; October 2016 VA Examination, p. 11.  Thus, it was possible to obtain this medication without a medical prescription or parent.

In sum, with regard to the lay statements that the Appellant did not have asthma prior to service, although the Appellant and the Appellant's parents are competent to make such statements, the Board finds that in light of the contrary, contemporaneous statements made to examiners during service, the Board finds that the more recent statements are not credible, and cannot be afforded probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, among other things, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Appellant's or the Appellant's parents' honesty or moral character.  They are simply attempting to recollect events that transpired a long time ago, and the passage of time, along with the inconsistencies noted above, compel the conclusion that they are not accurate historians as to this particular issue.  See id.

The Appellant also submitted a May 2012 opinion from his private physician which opined that it is likely that the Appellant was exposed to adverse environmental conditions when he was in the military and that, in reviewing his records, the Appellant did not have a history of asthma. April 2014 Third Party Correspondence.  However, as noted above, the Appellant's own contemporaneous statements as recorded in his STRs offer a contradictory history.  Moreover, the earliest treatment records from this physician date back to 2012 and it is not evident from this opinion that the physician had the benefit of reviewing the Appellant's STRs.  Further, the Appellant's private physician does not offer any rationale in support of his opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that a medical opinion that contains no supporting rationale has no probative value).  Thus, the Board affords this opinion little probative value.

In the Appellant's August 2017 Statement in Support of Claim, he submits that there was a mistake or mix-up with his records at the William Beaumont Army Hospital and that he never reported a history of asthma.  He notes that he was surprised when he was given the reason for his discharge because he never had asthma.  The Board is mindful of the Appellant's sincere belief that he never reported a history of asthma while receiving treatment in service, and that his current condition is the result of his service.  However, the Appellant has not presented any objective evidence for the Board to consider that would demonstrate a mistake in his STRs.  

Further, there is insufficient competent, credible and probative medical evidence in support of a positive nexus.  The positive evidence that has been presented is outweighed by the multiple contemporaneous statements by the Appellant and medical personnel contained in the STRs.  The weight of the evidence demonstrates that the condition pre-existed service, and preponderates against a finding of a nexus between the Appellant's asthma and his service.  

The Board is grateful for the Appellant's honorable service, and this decision is not meant to detract from that service.  However, given the record before it, the Board finds that the evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  As the preponderance of the evidence weighs against a finding of nexus, the benefit-of-the-doubt doctrine is not for application. See 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for asthma is not warranted.
ORDER

Service connection for asthma is denied.


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


